ACCEPTED
                                                                                          03-15-00068-CR
                                                                                                 4902952
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     4/15/2015 3:16:41 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                Cause No. - -- --

                           IN THE THRID COURT OF APPEALS                 FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
KARL STAHMANN
                                                                  4/15/2015 3:16:41 PM
Appellant                             §                             JEFFREY D. KYLE
                                      §                                   Clerk
v.                                    §                          03 -15-00068-CR
                                      §
                                      §
THE STATE OF TEXAS                    §


          APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      COMES NOW APPELLANT, KARL STAHMANN, by and through his

undersigned counsel, and pursuant to Rule 10.5(b) of the Texas Rules of Appellate

Procedure, requests an extension of time to file appellant's brief.   In support of this

motion, Appellant submits the following:

                                           I.

      The deadline for filing Appellant's Brief is March 30, 2015. T.R.A.P. 4.1(a).

                                           II.

      Appellant requests an extension of sixty (60) days in which to file his Appellant's

Brief. T.R.A.P. 68.2(c).




                                                                                 Page 1 of3
                                          III.

      Undersigned counsel was actively preparing for a jury trial, namely: The State of

Texas v. Xavier Harper (CR-14-0270). Counsel was in a jury trial on March 8-13, 2015

in The State of Texas v. Audrina Torres (C-1-CR-14-211696). Undersigned counsel was

also actively in a Motion to Suppress Hearing on three separate occasions for The State of

Texas v. Christi Lane (D-1-DC-13-205887, D-1-DC-13-302070 and D-1-DC-14-300739).



                                       PRAYER

      Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellant's brief as sixty days from April 15, 2015, which

would make the brief due on Friday, June 12, 2015.



                                          Respectfully submitted,




                                      CHARLES F. BAIRD
                                      SBN #00000065
                                      BAIRD FARRELLY, PLLC
                                      2312 Western Trails Blvd, Suite 102-A
                                      Austin, Texas 78745
                                      Tel: 512-804-5911
                                      Fax: 512-804-5919
                                      Email: jcfbaird@gmail.com
                                      ATTORNEY FOR APPELLANT


                                                                                 Page 2 of3
                             CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this Motion was provided to the
Comal County District Attorney and the State Prosecuting Attorney on April 15, 2015,
via fax at (830) 608-2008.




                                            CHARLES F. BAIRD




                                                                                 Page 3 of3